Exhibit 10(b)

EXECUTION COPY

PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of June 19, 2014, among Energy Future Intermediate
Holding Company LLC, a Delaware limited liability company, EFIH Finance Inc., a
Delaware corporation (together, the “Borrower”), each of the Subsidiaries of the
Borrower or that becomes a party hereto pursuant to Section 9 hereof (each such
Subsidiary being a “Subsidiary Pledgor” and, collectively, the “Subsidiary
Pledgors”; the Subsidiary Pledgors and the Borrower are referred to collectively
as the “Pledgors”), each a debtor and debtor-in-possession under the Chapter 11
of the Bankruptcy Code, and Deutsche Bank AG New York Branch, as Collateral
Agent (in such capacity, the “Collateral Agent”) for the benefit of the Secured
Parties (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower is party to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of June 19, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “DIP Credit
Agreement”), among the Borrower, the financial institutions from time to time
party thereto as lenders (the “Lenders”), Deutsche Bank AG New York Branch, as
Administrative Agent, the Collateral Agent, and the other agents and entities
from time to time party thereto;

WHEREAS, the Pledgors are parties to the Security Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Security Agreement”), among the Pledgors and the Collateral Agent;

WHEREAS, it is a condition precedent to the making of the Loans and other
financial accommodations described in the DIP Credit Agreement (collectively,
“Lender Extensions of Credit”) that the Pledgors shall have granted a security
interest, pledge and Lien on all Equity Interests (other than Excluded Stock and
Stock Equivalents) owned by and all Indebtedness owed to any Pledgor and the
proceeds thereof pursuant to Sections 364(c)(2) and 364(c)(3) of the Bankruptcy
Code, in each case as more fully set forth in the Final Order;

WHEREAS, the grant of such security interest, pledge and Lien has been
authorized pursuant to Sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code
by the Final Order;

WHEREAS, to supplement the Final Order without in any way diminishing or
limiting the effect of the Final Order or the security interest, pledge and Lien
granted thereunder, the parties hereto desire to more fully set forth their
respective rights in connection with such security interest, pledge and Lien;

WHEREAS, this Pledge Agreement has been approved by the Final Order; and

NOW, THEREFORE, in consideration of the premises and agreements set forth herein
and to induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the DIP Credit Agreement and to induce the Lenders to make their
respective Lender Extensions of Credit to the Borrower under the DIP Credit
Agreement, to induce each Cash Management Bank to enter into Secured Cash
Management Agreements and to induce each Hedge Bank to enter into Secured
Hedging Agreements with the Borrower and/or its Subsidiaries and to induce the
holders of any Additional First Lien Obligations to make their respective
extensions of credit under the applicable Additional First Lien Agreement
(collectively such extensions of credit, the “Additional First Lien Extensions
of Credit”, and, collectively with the Lender Extensions of Credit, the
“Extensions of Credit”), the Pledgors hereby agree with the Collateral Agent,
for the benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the DIP Credit Agreement
and used herein shall have the meanings given to them in the DIP Credit
Agreement.

(b) Unless otherwise defined herein or in the DIP Credit Agreement, terms
defined in the Security Agreement and used herein shall have the meanings given
to them in the Security Agreement.

(c) “After-acquired Shares” means any Equity Interests of any issuer directly
held by any Pledgor and acquired after the Closing Date.

(d) “Collateral” has the meaning given such term in Section 2.

(e) “Equity Interests” shall mean, collectively, Stock and Stock Equivalents.

(f) “Event of Default” shall mean an “Event of Default” under and as defined in
the DIP Credit Agreement or any Additional First Lien Agreement.

(g) “Pledged Debt” means, collectively, (i) the obligations described in
Schedule 1 hereto and (ii) any other obligations owed to any Pledgor following
the Closing Date and required to be pledged pursuant to Section 7.12 of the DIP
Credit Agreement or the equivalent provisions of any Additional First Lien
Agreement).

(h) “Pledged Shares” means the Equity Interests described in Schedule 1 and any
After Acquired Shares, in each case, other than to the extent constituting
Excluded Stock and Stock Equivalents.

(i) “Proceeds” and any other term used herein without definition that is defined
in the UCC has the meaning given to it in the UCC.

(j) “Secured Obligations” has the meaning given such term in the Security
Agreement.

(k) “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(l) References to “Lenders” in this Pledge Agreement shall be deemed to include
Cash Management Banks and Hedge Banks.

(m) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not to any particular provision of this Pledge Agreement, and
Section, subsection, clause and Schedule references are to Sections of this
Pledge Agreement unless otherwise specified. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.

(n) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2



--------------------------------------------------------------------------------

(o) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(p) The term “including” is by way of example and not limitation. The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

(q) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(r) All references to “knowledge” or “awareness” of any Pledgor means the actual
knowledge of an Authorized Officer of a Pledgor.

(s) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(t) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Pledge Agreement.

2. Grant of Security. As collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations, each Pledgor hereby transfers,
collaterally assigns and pledges to the Collateral Agent, for the benefit of the
Secured Parties, and grants to the Collateral Agent, for the benefit of the
Secured Parties a Lien on and a security interest in (the “Security Interest”)
all of such Pledgor’s right, title and interest in, to and under the following,
whether now owned or existing or at any time hereafter acquired or existing
(collectively, the “Collateral”), which pledge and Security Interest shall be
subject to the Final Order:

(a) the Pledged Shares held by such Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such Pledgor in the entries
on the books of the issuer of the Pledged Shares or any financial intermediary
pertaining to the Pledged Shares and all dividends, cash, warrants, rights,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares;

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral. For purposes of this Pledge
Agreement, the term “Proceeds” includes whatever is receivable or received when
Collateral or Proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes Proceeds of
any indemnity or guarantee payable to any Pledgor or the Collateral Agent from
time to time with respect to any of the Collateral.

Notwithstanding the foregoing, the Collateral (and each defined term used
therein) for the Secured Obligations shall not include any Excluded Collateral.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Section 2, at the
Borrower’s option, the term Collateral, as it refers to the Collateral securing
Additional First Lien Obligations, shall not include any Stock and other
securities of a Subsidiary to the extent that the pledge of such Stock and other
securities would result in the Borrower being required to file separate
financial statements of such Subsidiary with the SEC, but only to the extent
necessary to not be subject to such requirement and only for so long as such
requirement is in existence and only with respect to the relevant Additional
First Lien Obligations affected; provided that neither the Borrower nor any
Subsidiary shall take any action in the form of a reorganization, merger or
other restructuring a principal purpose of which is to provide for the release
of the Lien on any Stock pursuant to this clause (d). In addition, in the event
that Rule 3-16 of Regulation S-X under the Securities Act of 1933, as amended
(“Rule 3-16”) is amended, modified or interpreted by the SEC to require (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC (or any other
Governmental Authority) of separate financial statements of any Subsidiary of
the Borrower due to the fact that such Subsidiary’s Stock secures the Additional
First Lien Obligations affected thereby, then the Stock of such Subsidiary will
automatically be deemed not to be part of the Collateral securing the relevant
Additional First Lien Obligations affected thereby but only to the extent
necessary to not be subject to such requirement and only for so long as required
to not be subject to such requirement. In such event, this Pledge Agreement may
be amended or modified, without the consent of any Secured Party, to the extent
necessary to release the Security Interests in favor of the Collateral Agent on
the shares of Stock that are so deemed to no longer constitute part of the
Collateral for the relevant Additional First Lien Obligations only. In the event
that Rule 3-16 is amended, modified or interpreted by the SEC to permit (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would permit) such Subsidiary’s Stock to secure the Additional
First Lien Obligations in excess of the amount then pledged without the filing
with the SEC (or any other Governmental Authority) of separate financial
statements of such Subsidiary, then the Stock of such Subsidiary will
automatically be deemed to be a part of the Collateral for the relevant
Additional First Lien Obligations. For the avoidance of doubt and
notwithstanding anything to the contrary in this Pledge Agreement, nothing in
this clause (d) shall limit the pledge of such Stock and other securities from
securing the DIP Credit Agreement Obligations at all times or from securing any
Additional First Lien Obligations that are not in respect of Stock or securities
subject to regulation by the SEC.

3. Security for the Obligations. This Pledge Agreement secures the payment of
all the Secured Obligations of each Credit Party. Without limiting the
generality of the foregoing, this Pledge Agreement secures the payment of all
amounts that constitute part of the Secured Obligations and would be owed by any
of the Credit Parties to any of the Secured Parties under the Credit Documents,
any Additional First Lien Agreement then in effect, Secured Cash Management
Agreements and Secured Hedging Agreements but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Credit Party.

4. [Reserved].

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a) Schedule 1 hereto (i) correctly represents as of the Closing Date (A) the
issuer, the certificate number, if any, the Pledgor and the record and
beneficial owner, the number and class and the percentage of the issued and
outstanding Equity Interests of such class of all Pledged Shares and (B) the
issuer, the initial principal amount, the Pledgor and holder, date of issuance
and maturity date of all Pledged Debt and (ii) together with the comparable
schedule to each supplement hereto, includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder. Except as set
forth on Schedule 1 and except for Excluded Stock and Stock Equivalents, the
Pledged Shares represent all of the issued and outstanding Equity Interests of
each class of Equity Interests (or 65% of all of the issued and outstanding
voting Equity Interests in the case of pledges of Equity Interests in Foreign
Subsidiaries) in the issuer owned by a Pledgor on the Closing Date.

 

4



--------------------------------------------------------------------------------

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
collaterally assigned by such Pledgor hereunder free and clear of any Lien,
except for the Liens created by this Pledge Agreement, Liens permitted
under both (x) Section 8.2 of or as “Permitted Liens” under the DIP Credit
Agreement and (y) the Final Order.

(c) As of the Closing Date, the Pledged Shares pledged by such Pledgor hereunder
on the Closing Date have been duly authorized and validly issued and, in the
case of Pledged Shares issued by a corporation, are fully paid and
non-assessable, if applicable.

(d) Upon entry of the Final Order, and subject to the terms thereof, the
execution and delivery by such Pledgor of this Pledge Agreement and the pledge
of the Collateral pledged by such Pledgor hereunder pursuant hereto create a
legal, valid and enforceable (in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity) security interest in such Collateral (in the case of the Stock of
Foreign Subsidiaries, to the extent the creation of such security interest in
the Stock of Foreign Subsidiaries is governed by the UCC and/or is perfectible
under the Final Order) and, (i) in the case of certificated securities, to the
extent perfectible under the Final Order, pursuant to the Final Order, and
(ii) otherwise, upon the filing of a financing statement in the appropriate
jurisdiction(s), shall constitute a fully perfected Lien on and security
interest in the Collateral, securing the payment of the Secured Obligations, in
favor of the Collateral Agent for the benefit of the Secured Parties (in the
case of the Stock of Foreign Subsidiaries, to the extent the creation and
perfection of such security interest in the Stock of Foreign Subsidiaries is
governed by the UCC and the Final Order), except as enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and subject to general principles of equity.

(e) Subject to entry of the Final Order, and subject to the terms thereof, such
Pledgor has full power, authority and legal right to pledge all the Collateral
pledged by such Pledgor pursuant to this Pledge Agreement, and this Pledge
Agreement constitutes a legal, valid and binding obligation of each Pledgor (in
the case of the Stock of Foreign Subsidiaries, to the extent the creation and
perfection of such security interest in the Stock of Foreign Subsidiaries is
governed by the UCC and/or is perfectible under the Final Order), enforceable in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and subject to general principles of equity.

6. Certification of Limited Liability Company, Limited Partnership Interests and
Pledged Debt.

(a) In the event that any Equity Interests in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall be represented by a certificate, the applicable Pledgor shall
cause the issuer of such interests to elect to treat such interests as a
“security” within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following and,
accordingly, such interests shall be governed by Article 8 of the Uniform
Commercial Code:

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

 

5



--------------------------------------------------------------------------------

(b) Each Pledgor will comply with Section 7.12 of the DIP Credit Agreement.

(c) In the event that any Equity Interests in any Foreign Subsidiary pledged
hereunder are not represented by a certificate, the Pledgors agree not to permit
such Foreign Subsidiary to issue Equity Interests represented by a certificate
to any other Person.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor (and without further order of the
Bankruptcy Court), it will execute or otherwise authorize the filing of any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings and other documents), which may be required under
any Applicable Law, or which the Collateral Agent or the Required Secured
Parties may reasonably request, in order (x) to perfect and protect any pledge,
assignment or security interest granted or purported to be granted hereby
(including the priority thereof) or (y) to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Notwithstanding anything to the contrary contained herein, neither
the Borrower nor any Pledgor shall be required to obtain, provide or execute any
mortgage or securities account control agreement in favor of the Collateral
Agent or any other Secured Party with regard to any Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) Subject to the terms and conditions of the Final Order and so long as no
Event of Default shall have occurred and be continuing subject to five
(5) calendar days prior notice to the applicable Pledgor:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement, the other Credit
Documents, any Additional First Lien Agreement or the Final Order.

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Pledge Agreement
and the Final Order, any and all dividends, distributions, principal and
interest made or paid in respect of the Collateral to the extent permitted by
each of the DIP Credit Agreement, each Additional First Lien Agreement and the
Final Order, as applicable; provided, however, that any and all noncash
dividends, interest, principal or other distributions that would constitute
Pledged Shares or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Shares or received in exchange for Pledged Shares or
Pledged Debt or any part thereof, or in redemption thereof, or as a result of
any merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be, and (as applicable) shall be
forthwith delivered to the Collateral Agent to hold as, Collateral and shall, if
received by such Pledgor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Pledgor (as
applicable) and be forthwith delivered to the Collateral Agent as Collateral in
the same form as so received (with any necessary endorsement).

 

6



--------------------------------------------------------------------------------

(c) Upon five (5) calendar days prior written notice to a Pledgor by the
Collateral Agent following the occurrence and during the continuance of an Event
of Default (subject in each case to the terms and conditions of the Final
Order):

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default, provided that, unless otherwise
directed by the Required Secured Parties, the Collateral Agent shall have the
right from time to time following the occurrence and during the continuance of
an Event of Default to permit the Pledgors to exercise such rights. After all
Events of Default have been cured or waived, each Pledgor will automatically
have the right to exercise the voting and consensual rights that such Pledgor
would otherwise be entitled to exercise pursuant to the terms of Section 8(a)(i)
(and the obligations of the Collateral Agent under Section 8(a)(ii) shall be
reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Collateral Agent shall repay to each Pledgor (without interest) and each Pledgor
shall be entitled to receive, retain and use all dividends, distributions and
principal and interest payments that such Pledgor would otherwise be permitted
to receive, retain and use pursuant to the terms of Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsements); and

(iv) in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall, if necessary, upon written notice from the Collateral Agent, from time to
time execute and deliver to the Collateral Agent, appropriate proxies, dividend
payment orders and other instruments as the Collateral Agent may reasonably
request.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the DIP Credit Agreement, each Additional
First Lien Agreement and the Final Order, sell or otherwise dispose of, or grant
any option or warrant with respect to, any of the Collateral or (ii) create or
suffer to exist any consensual Lien upon or with respect to any of the
Collateral, except for the Liens created by this Pledge Agreement, Liens
permitted under both (x) Section 8.2 of or as “Permitted Liens”, each under the
DIP Credit Agreement and (y) the Final

 

7



--------------------------------------------------------------------------------

Order; provided that in the event such Pledgor sells or otherwise disposes of
assets as permitted by the DIP Credit Agreement or the Final Order, and such
assets are or include any of the Collateral, the Collateral Agent shall release
such Collateral to such Pledgor free and clear of the Lien created by this
Pledge Agreement concurrently with the consummation of such sale;

(b) pledge and, if applicable, cause each Domestic Subsidiary to pledge, to the
Collateral Agent for the benefit of the Secured Parties, immediately upon
acquisition thereof, all the Equity Interests and all evidence of Indebtedness
held or received by such Pledgor or Domestic Subsidiary required to be pledged
hereunder pursuant to Section 7.12 of the DIP Credit Agreement and/or the
equivalent provision of each Additional First Lien Agreement, in each case
pursuant to a supplement to this Pledge Agreement substantially in the form of
Annex A hereto (it being understood that the execution and delivery of such a
supplement shall not require the consent of any other Pledgor hereunder (other
than to the extent obtained) and that the rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary Pledgor as a party to this Pledge Agreement); and

(c) defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
the Liens permitted under each of the DIP Credit Agreement and the Final Order
and the Liens created by this Pledge Agreement), however arising, and any and
all Persons whomsoever.

10. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the Collateral
Agent as such Pledgor’s attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuance of an Event of Default and with five (5) calendar days’
notice to such Pledgor, that the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Pledge Agreement (in each case
subject in any event to the terms and conditions of the Final Order), including
to receive, indorse and collect all instruments made payable to such Pledgor
representing any dividend, distribution or principal or interest payment in
respect of the Collateral or any part thereof and to give full discharge for the
same.

11. The Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.

12. Remedies. If any Event of Default shall have occurred and be continuing and
with five (5) calendar days’ notice to the Borrower, subject in each case to the
terms and conditions of the Final Order:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it
and subject in each case to the terms and conditions of the Final Order, all the
rights and remedies of a secured party upon default under the UCC

 

8



--------------------------------------------------------------------------------

(whether or not the UCC applies to the affected Collateral) and also may with
notice to the relevant Pledgor, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange broker’s board or at
any of the Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent or any Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold, and the Collateral Agent or such Secured Party may pay the
purchase price by crediting the amount thereof against the Secured Obligations.
Each Pledgor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ notice to such Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Pledgor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

(b) The Collateral Agent shall apply the Proceeds of any collection or sale of
the Collateral in the manner specified in the DIP Credit Agreement. Upon any
sale of the Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

(c) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Collateral Agent shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

13. Amendments, etc. with Respect to the Secured Obligations; Waiver of Rights.
Subject in any event to the terms and conditions of the Final Order, each
Pledgor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part

 

9



--------------------------------------------------------------------------------

thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the DIP Credit
Agreement, the other Credit Documents, any Additional First Lien Agreement and
any other documents executed and delivered in connection therewith (including
any Secured Cash Management Agreements and Secured Hedging Agreements) and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Cash Management Agreement and Secured Hedging Agreement, the Cash
Management Bank or Hedge Bank party thereto) may deem advisable from time to
time and (d) any collateral security, guarantee or right of offset at any time
held by the Collateral Agent or any other Secured Party for the payment of the
Secured Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for this Pledge Agreement or any
property subject thereto. When making any demand hereunder against any Pledgor,
the Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any Pledgor or any other
Person, and any failure by the Collateral Agent or any other Secured Party to
make any such demand or to collect any payments from the Borrower or any Pledgor
or any other Person or any release of the Borrower or any Pledgor or any other
Person shall not relieve any Pledgor in respect of which a demand or collection
is not made or any Pledgor not so released of its several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Collateral Agent or any other
Secured Party against any Pledgor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

14. Continuing Security Interest; Assignments Under the DIP Credit Agreement;
Release.

(a) This Pledge Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, endorsees,
transferees and assigns until all Secured Obligations (other than Hedging
Obligations under the Secured Hedging Agreements, Cash Management Obligations in
respect of Secured Cash Management Agreements or Contingent Obligations) shall
have been satisfied by payment in full, the Commitments shall be terminated,
notwithstanding that from time to time during the term of the DIP Credit
Agreement and any First Lien Agreements (including any Secured Cash Management
Agreement or Secured Hedging Agreement) the Credit Parties may be free from any
Secured Obligations.

(b) A Pledgor shall automatically be released from its obligations hereunder and
Security Interest in the Collateral of such Pledgor shall be automatically
released (x) as it relates to the “Obligations” (as defined in the DIP Credit
Agreement), upon the consummation of any transaction not prohibited under the
DIP Credit Agreement, as a result of which such Pledgor ceases to be a Guarantor
and (y) as it relates to the Secured Obligations under any Additional First Lien
Agreement, upon the consummation of any transaction not prohibited under such
Additional First Lien Agreement, as a result of which such Pledgor ceases to be
a guarantor under such Additional First Lien Agreement pursuant to the
applicable provision(s) of such Additional First Lien Agreement.

(c) The Security Interest granted hereby in any Collateral shall be
automatically and without further action be released from the Liens of this
Pledge Agreement (i) if (and to the extent) provided for in (A) Section 11.1 of
the DIP Credit Agreement and (B) any applicable provision of any Additional
First Lien Agreement then in effect and (ii) upon the effectiveness of any
written consent to the release of the security interest granted in such
Collateral pursuant to Section 11.1 of the DIP Credit Agreement. Any such
release in connection with any sale, transfer or other disposition of such
Collateral shall result in such Collateral being sold, transferred or disposed
of, as applicable, free and clear of the Liens and Security Interest of this
Pledge Agreement.

 

10



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.

15. Reinstatement. Each Pledgor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of Collateral are required to be returned by the Collateral Agent
or any other any Secured Party to such Credit Party, its estate, trustee,
receiver or any other party, including any Pledgor, under any bankruptcy law,
state, federal or foreign law, common law or equitable cause, then, to the
extent of such payment or repayment, any Lien or other Collateral securing such
liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Pledgor in respect of the amount of such payment.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 11.2 of the DIP Credit Agreement (whether or not then in
effect). All communications and notices hereunder to any Pledgor shall be given
to it in care of the Borrower at the Borrower’s addresses set forth in
Section 11.2 of the DIP Credit Agreement (whether or not then in effect) and all
notices to any holder of obligations under any Additional First Lien Agreements,
at its address set forth in the Additional Secured Party Consent to the Security
Agreement, as such address may be changed by written notice to the Collateral
Agent and the Borrower.

17. Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Pledge Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower.

18. Severability. Any provision of this Pledge Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

19. Integration. This Pledge Agreement together with the other Credit Documents
and each Additional First Lien Agreement represents the agreement of each of the
Pledgors with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any other
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents and each Additional First
Lien Agreement.

 

11



--------------------------------------------------------------------------------

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Pledge Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Pledgor and the Collateral Agent in accordance with
Section 11.1 of the DIP Credit Agreement.

(b) Neither the Collateral Agent nor any Secured Party shall by any act (except
by a written instrument pursuant to Section 20(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Collateral Agent as Agent. Section 7 of the Security Agreement is
incorporated herein, mutatis mutandis (to apply to this Pledge Agreement rather
than to the Security Agreement).

22. Section Headings. The Section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

23. Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective permitted
successors and assigns, except that no Pledgor may assign, transfer or delegate
any of its rights or obligations under this Pledge Agreement without the prior
written consent of the Collateral Agent, except pursuant to transactions
expressly permitted by the DIP Credit Agreement.

24. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT, ANY OTHER
CREDIT DOCUMENT, ANY ADDITIONAL FIRST LIEN AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

25. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement and the other Credit Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the exclusive jurisdiction of the Bankruptcy Court, and to the extent the
Bankruptcy Court does not have (or abstains from exercising) jurisdiction, the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

12



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction;

(e) subject to the last paragraph of Section 11.5 of the DIP Credit Agreement,
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 25 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Applicable Law.

 

26. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Pledge Agreement and the other Credit Documents to which it is a party;

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Pledgor arising out of or in connection with
this Pledge Agreement or any of the other Credit Documents, and the relationship
between the Pledgors, on the one hand, and the Collateral Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Pledgors and the Lenders and
any other Secured Party.

27. GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

28. Oncor Separateness.

(a) The Collateral Agent, on behalf of itself and the Secured Parties,
acknowledges (i) the legal separateness of the Borrower and the Pledgors from
Oncor and its Subsidiaries, (ii) that the lenders under the Oncor Credit
Facility and the noteholders under Oncor and its Subsidiaries’ indentures have
likely advanced funds thereunder in reliance upon the separateness of Oncor and
its Subsidiaries (and in the case of the Oncor Credit Facility, Oncor and its
Subsidiaries) from the Borrower and the Pledgors, (iii) that Oncor Electric and
its Subsidiaries have assets and liabilities that are separate from those of the
Borrower and its other Subsidiaries, (iv) that the Secured Obligations owing
under the Credit Documents and any Additional First Lien Agreement are
obligations and liabilities of the Borrower and the Pledgors only, and are not
the obligations or liabilities of Oncor or any of its Subsidiaries, (v) that the
Secured

 

13



--------------------------------------------------------------------------------

Parties shall look solely to the Borrower, the Pledgors and their assets, and
not to any assets, or to the pledge of any assets, owned by Oncor or any of its
Subsidiaries, for the repayment of any amounts payable pursuant to the Credit
Documents or any Secured Cash Management Agreement or Secured Hedging Agreement
and for satisfaction of any other Secured Obligations owing to the Secured
Parties under the Credit Documents or any Secured Cash Management Agreement or
Secured Hedging Agreement, and (vi) that none of Oncor or its Subsidiaries shall
be personally liable to the Secured Parties for any amounts payable, or any
other liability, under the Credit Documents, any Additional First Lien Agreement
or any Secured Cash Management Agreement or Secured Hedging Agreement.

(b) The Collateral Agent, on behalf of itself and the Secured Parties, shall not
(i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against Oncor or any of its Subsidiaries, or against any of Oncor’s or any
of its Subsidiaries’ assets. The Collateral Agent, on behalf of itself and the
Secured Parties, acknowledges and agrees that each of Oncor and its Subsidiaries
is a third party beneficiary of the forgoing covenant and shall have the right
to specifically enforce such covenant in any proceeding at law or in equity.

[SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

ENERGY FUTURE INTERMEDIATE HOLDING COMPANY LLC, as a Borrower By:   /s/ Anthony
R. Horton Name:   Anthony R. Horton Title:   Senior Vice President and Treasurer

EFIH FINANCE INC.,

as a Borrower

By:

  /s/ Anthony R. Horton Name:   Anthony R. Horton Title:   Senior Vice President
and Treasurer

Signature Page to

Pledge Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:   /s/ Marcus M.
Tarkington Name:   Marcus M. Tarkington Title:   Director By:   /s/ Michael
Winters Name:   Michael Winters Title:   Vice President

Signature Page to

Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Record and

Beneficial Owner

  

Issuer

   Certificate No.      Number and Class of Shares      % of Shares Owned  

Energy Future Intermediate Holding Company LLC

   EFIH Finance, Inc.      1         1,000         100 % 

Energy Future Intermediate Holding Company LLC

   Oncor Electric Delivery Holdings Company LLC      Uncertificated         N/A
        100 % 

Pledged Debt

 

Payee

 

Issuer

 

Principal Amount

 

Date of Instrument

 

Maturity Date



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [            ] dated as of [            ] to the PLEDGE AGREEMENT
(this “Supplement”), dated as of [            ], 2014, among Energy Future
Intermediate Holding Company LLC, a Delaware limited liability company, EFIH
Finance Inc., a Delaware corporation (together, the “Borrower”), each of the
Subsidiaries of the Borrower listed on the signature pages thereto (each such
Subsidiary being a “Subsidiary Pledgor” and, collectively, the “Subsidiary
Pledgors”; the Subsidiary Pledgors and the Borrower are referred to collectively
as the “Pledgors”) and Deutsche Bank AG New York Branch, as Collateral Agent (in
such capacity, the “Collateral Agent”) for the benefit of the Secured Parties
(as defined therein).

A. Reference is made to (i) the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of June 19, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “DIP Credit
Agreement”), among the Borrower, the financial institutions from time to time
party thereto as lenders (the “Lenders”), Deutsche Bank AG New York Branch, as
Administrative Agent, the Collateral Agent, and the other agents and entities
from time to time party thereto and (ii) the Guarantee, dated as of [        ],
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee”), among the Borrower, the Guarantors party thereto and the
Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement, the Security Agreement
or the DIP Credit Agreement, as applicable.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Lenders to enter into the DIP
Credit Agreement and to induce the respective Lenders to make their respective
Lender Extensions of Credit to the Borrower under the DIP Credit Agreement and
to induce one or more Cash Management Banks and/or Hedge Banks to enter into
Secured Cash Management Agreements and Secured Hedging Agreements and to induce
the holders of any Additional First Lien Obligations to make their respective
Additional First Lien Extensions of Credit thereunder.

D. The undersigned Guarantors (each an “Additional Pledgor”) are (a) the legal
and beneficial owners of the Equity Interests described on Schedule 1 hereto and
issued by the entities named therein (such pledged Equity Interests, together
with any Equity Interests of the issuer of such Pledged Shares or any other
Subsidiary held directly by such Additional Pledgor in the future (the
“After-acquired Additional Pledged Shares”), and in each case to the extent such
Equity Interests are not subject to the last sentence of Section 2 of the Pledge
Agreement, referred to collectively herein as the “Additional Pledged Shares”)
and (b) the legal and beneficial owners of the Indebtedness described under
Schedule 1 hereto (together with any other Indebtedness owed to such Additional
Pledgor hereafter and required to be pledged pursuant to Section 7.12 of the DIP
Credit Agreement and/or the equivalent provisions of any Additional First Lien
Agreement, the “Additional Pledged Debt”).

E. Section 7.12 of the DIP Credit Agreement and/or the equivalent provisions of
any Additional First Lien Agreement and Section 9(b) of the Pledge Agreement
provide that additional Subsidiaries may become Subsidiary Pledgors under the
Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement. Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 9(b) of the Pledge Agreement to
pledge to the Collateral Agent for the benefit of the Secured Parties the
Additional Pledged Shares and the Additional

 

1



--------------------------------------------------------------------------------

Pledged Debt [and to become a Subsidiary Pledgor under the Pledge Agreement]1 in
order to induce the Lenders to make additional Lender Extensions of Credit and
as consideration for Extensions of Credit previously made and to induce the
holders of any Additional First Lien Obligations to make their respective
Additional First Lien Extensions of Credit thereunder and as consideration for
Extensions of Credit previously made and to induce one or more Cash Management
Banks and/or Hedge Banks to enter into Secured Cash Management Agreements and
Secured Hedging Agreements.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature below hereby transfers, collaterally assigns
and pledges to the Collateral Agent, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of such Additional Pledgor’s right, title and interest
in the following, whether now owned or existing or hereafter acquired or
existing (collectively, the “Additional Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Additional Collateral. For purposes of
this Supplement, the term “Proceeds” includes whatever is receivable or received
when Additional Collateral or Proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes Proceeds of any indemnity or guarantee payable to any Additional
Pledgor or the Collateral Agent from time to time with respect to any of the
Additional Collateral.

For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.

[SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.]2

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:

 

1  Include only for Additional Pledgors that are not already signatories to the
Pledge Agreement.

2  Include only for Additional Pledgors that are not already signatories to the
Pledge Agreement.

 

2



--------------------------------------------------------------------------------

(a) Schedule 1 hereto correctly represents as of the date hereof (A) the issuer,
the certificate number, if any, the Additional Pledgor and record and beneficial
owner, the number and class and the percentage of the issued and outstanding
Equity Interests of such class of all Additional Pledged Shares and (B) the
issuer, the initial principal amount, the Additional Pledgor and holder, date of
issuance and maturity date of all Additional Pledged Debt. Except as set forth
on Schedule 1 and except for Excluded Stock and Stock Equivalents, the Pledged
Shares represent all of the issued and outstanding Equity Interests of each
class of Equity Interests (or 65% of all of the issued and outstanding voting
Equity Interests in the case of pledges of Equity Interests in Foreign
Subsidiaries) in the issuer owned by a Pledgor on the Closing Date.

(b) Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or collaterally assigned by such Additional Pledgor hereunder
free and clear of any Lien, except for Permitted Liens, the Lien created by this
Supplement to the Pledge Agreement and Liens under the Final Orders.

(c) As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional Pledgor hereunder have been duly authorized and validly issued
and, in the case of Additional Pledged Shares issued by a corporation, are fully
paid and non-assessable (if applicable).

(d) Upon entry of the Final Order, the execution and delivery by such Additional
Pledgor of this Supplement and the pledge of the Additional Collateral pledged
by such Additional Pledgor hereunder pursuant hereto create a legal, valid and
enforceable security interest in the Additional Collateral and, (i) in the case
of certificated securities, to the extent perfectible under the Final Order,
pursuant to the Final Order, and (ii) otherwise, upon the filing of a financing
statement in the appropriate jurisdiction(s), shall constitute a fully perfected
Lien on and security interest in the Additional Collateral, securing the payment
of the Secured Obligations, in favor of the Collateral Agent for the benefit of
the Secured Parties (in the case of the Stock of Foreign Subsidiaries, to the
extent the creation and perfection of such security interest in the Stock of
Foreign Subsidiaries is governed by the UCC and the Final Order), except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity

(e) Subject to entry of the Final Order, such Additional Pledgor has full power,
authority and legal right to pledge all the Additional Collateral pledged by
such Additional Pledgor pursuant to this Supplement, and this Supplement
constitutes a legal, valid and binding obligation of each Additional Pledgor,
enforceable in accordance with its terms, except as enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and subject to general principles of equity.

SECTION [3][4]. This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each
Additional Pledgor when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Collateral Agent.

SECTION [4][5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

SECTION [5][6]. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

SECTION [6][7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION [7][8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s addresses set forth in Section 12.2 of the Credit
Agreement (whether or not then in effect) and all notices to any holder of
obligations under any Additional First Lien Agreements, at its address set forth
in the Additional Secured Party Consent to the Security Agreement, as such
address may be changed by written notice to the Collateral Agent and the
Borrower.

SECTION [8][9]. Each Additional Pledgor agrees to reimburse the Collateral Agent
for its respective reasonable and documented out-of-pocket costs and expenses in
connection with this Supplement, including the reasonable and documented fees,
other charges and disbursements of one firm of counsel, and, if necessary, one
firm of regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction, in each case to the Administrative Agent and Collateral Agent
(and, in the case of an actual or perceived conflict of interest where the
Person affected by such conflict informs the Borrower of such conflict and
thereafter, after receipt of the consent of the Borrower (which consent shall
not be unreasonably withheld or delayed), retains its own counsel, of another
firm of counsel for such affected Person).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[            ], as Additional Pledgor By:     Name:   Title:  

Signature Page to

Supplement No. [            ] to Pledge Agreement



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as Collateral Agent By:     Name:   Title:  

Signature Page to

Supplement No. [            ] to Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Record and Beneficial Owner

 

Issuer

 

Certificate No.

   Number and Class of Shares    % of Shares Owned

Pledged Debt

 

Payee

 

Issuer

 

Principal Amount

 

Date of Instrument

 

Maturity Date